393 U.S. 86 (1968)
LICHTEN ET AL.
v.
TEXAS.
No. 414.
Supreme Court of United States.
Decided October 28, 1968.
APPEAL FROM THE COURT OF CRIMINAL APPEALS OF TEXAS.
Chris Dixie for appellants.
Crawford C. Martin, Attorney General of Texas, Nola White, First Assistant Attorney General, A. J. Carubbi, Jr., Executive Assistant Attorney General, and Hawthorne Phillips, Gilbert J. Pena, and Allo B. Crow, Jr., Assistant Attorneys General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE HARLAN is of the opinion that probable jurisdiction should be noted and the case set for argument.